Exhibit 10.3
2019 NQSO Award Notice and Agreement
Non-Employee Director Form




NONQUALIFIED STOCK OPTION AWARD NOTICE


HMS Holdings Corp.
2019 Omnibus Incentive Plan


Dear <Participant Name>,            


Congratulations, HMS Holdings Corp. (the “Company”) has granted you a stock
option award under the Company’s 2019 Omnibus Incentive Plan, as it may be
amended from time to time (the “Plan”). A stock option gives you the right to
purchase a specific number of shares of the Company’s common stock at a fixed
price, assuming that you satisfy the terms and conditions of the Plan and the
attached implementing Nonqualified Stock Option Award Agreement (the “Award
Agreement”). We would like you to have an opportunity to share in the success of
the Company through this stock option award under the Plan. The following
represents a brief description of your individual award.


Stock Option Award Summary:


Date of Grant
<Date of Grant>
Option Shares
<Number of Shares Covered by the Option Granted>
Option Exercise Price per Share
$<Exercise Price per Share>
Exercisability
______________________. Each of those dates is an “Exercisability Date”.
Option Expiration Date
<Date of tenth anniversary of the Date of Grant>



•
You have been granted a nonqualified stock option (the “Option”) to purchase
shares of the Company’s common stock (“Shares”). The total number of Shares
covered by the Option granted to you is in the chart above under “Option Shares”
and the price per share is under “Option Exercise Price per Share.”

•
The potential value of your stock option award increases if the price of the
Company’s stock increases, but you also have to continue to provide services to
the Company (except as the Award Agreement provides) to actually receive such
value. Of course, the value of the stock may go up and down over time.

•
You cannot exercise the Option (actually purchase Shares) until it becomes
exercisable. Your stock option becomes exercisable as provided in the chart
above under “Exercisability,” assuming you remain a member of the Board of
Directors of the Company or an employee of the Company through each
Exercisability Date and subject to the terms in the Award Agreement.

•
Additional details regarding your stock option award are provided in the Plan
and the Award Agreement.

•
Whether or not you decide to exercise your stock option and purchase the Shares
is your decision, and you have until the stock option expires (which will be no
later than the tenth anniversary of the “Date of Grant” but can end earlier in
various situations) to make that decision.

•
Once you have purchased the Shares, you will own them and may decide whether to
hold the stock, sell the stock or give the stock to someone as a gift.



You can access the Merrill Lynch website, including updates and additional
information at: https://www29.benefits.ml.com/login/login.aspx. Please email
EquityAdministration@hms.com with any questions regarding the Merrill Lynch
website.





--------------------------------------------------------------------------------





NONQUALIFIED STOCK OPTION AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS


HMS Holdings Corp.
2019 Omnibus Incentive Plan
 
HMS Holdings Corp. (the “Company”) has granted you, the individual named in the
attached Nonqualified Stock Option Award Notice (the “Award Notice”), an option
(the “Option”) to purchase from the Company a specific number of shares of the
Company’s common stock (“Shares”) at a specified price per Share (the “Option
Exercise Price”) under the HMS Holdings Corp. 2019 Omnibus Incentive Plan (as it
may be amended from time to time) (the “Plan”), the terms of which are
incorporated by reference herein in their entirety. The Option is subject in all
respects to the applicable provisions of the Plan, the Award Notice and this
Nonqualified Stock Option Award Agreement (the “Award Agreement”). Any term used
in this Award Agreement that is not specifically defined herein or in the Award
Notice shall have the meaning specified in the Plan.


Please refer to the attached Award Notice for individualized details regarding
your stock Option award, including the Date of Grant, the total number of Shares
covered by the Option granted to you (the “Option Shares”), the Option Exercise
Price per Share, the schedule for Exercisability and applicable Exercisability
Dates, and the latest date the Option will expire (the “Option Expiration
Date”).













--------------------------------------------------------------------------------

The Plan document and the Prospectus for the Plan are available on the Merrill
Lynch website. The Company’s Registration Statement on Form S-8, the Company’s
Annual Report on Form 10-K, and other filings the Company makes with the
Securities and Exchange Commission are available for your review under the
Investor Relations tab on the Company’s web site
(http://investor.hms.com/financials.cfm). You may also obtain paper copies of
these documents, without charge, upon request to the Company’s Corporate
Secretary, 5615 High Point Drive, Irving, Texas 75038, telephone: 972-916-2380.


Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, exercisability of the Option, the value
of the Shares or of this Option, or the Company's prospects. The Company is not
providing any advice regarding tax consequences to you or your decisions
regarding the Option; you agree to rely only upon your own personal advisors.


NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE OPTION OR THE SECURITIES THAT MAY
BE PURCHASED UPON EXERCISING THE OPTION WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATING THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
OR OTHER INFORMATION AND REPRESENTATIONS SATISFACTORY TO IT THAT SUCH
REGISTRATION IS NOT REQUIRED.
    

--------------------------------------------------------------------------------



Page 2

--------------------------------------------------------------------------------





In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:


Option
While the Option remains in effect under the Option Expiration section below,

Exercisability
you may exercise any exercisable portions of the Option (and buy the Option
Shares) under the timing rules of this section.

    
The Option will become vested and exercisable according to the schedule provided
in the Award Notice assuming that you remain a member of the Company’s Board of
Directors (the “Board”) or an employee of the Company through each
Exercisability Date, as designated by the Compensation Committee (the
“Committee”) of the Board.


Unless otherwise determined by the Committee, if your service with the Board
ends as a result of your disability or death, the Option will become vested and
fully exercisable on your termination of service. For this purpose, “disability”
means permanent and total disability as defined by Section 22(e)(3) of the
Internal Revenue Code.


If your service ends as a result of Retirement, you will be treated as
continuing in service for vesting purposes and the portion of the Option that
was exercisable on the date of Retirement shall remain exercisable until the
earlier to occur of (i) the second anniversary of your Retirement and (ii) the
Option Expiration Date. “Retirement” for the purpose of this Award Agreement
means cessation of service on or after attaining age 60 and completing five
years of service with the Company.


Change in Control
In the event a Change in Control occurs, the Option will be treated as provided
in Section 11 of the Plan if within 24 months following the Change in Control,
your service ends on a termination without Gross Misconduct, provided also that
the Option will remain outstanding for twelve months following such termination
but not beyond the Option Expiration Date.

    
Option Expiration
The Option will expire no later than the close of business on the Option
Expiration Date. Unless the Committee determines otherwise, unexercisable
portions of the Option expire immediately when you cease to be a Director
(unless you are concurrently remaining or becoming an employee, or, for an
employee, concurrently remaining or becoming a member of the Board). If the
Company terminates your service for Gross Misconduct, the Option will
immediately expire without regard to whether it is then exercisable. “Gross
Misconduct” for purposes of this Award Agreement shall mean the occurrence of
one of the following events: (A) your conviction or plea of guilty or nolo
contendere to any felony (or to a felony charge reduced to a misdemeanor), (B)
theft or embezzlement of assets of the Company or an Affiliate, or (C) violation
of the terms of any non-competition, non-disclosure, confidentiality or similar
obligation or agreement with respect to the Company or any Affiliate to which
the Plan participant is a party.  



Exercisable portions of the Option remain exercisable until the first to occur
of the following (the “Final Exercise Date”), each as defined further in the
Plan or this Award Agreement:


•
Three months (measured to the corresponding date in the month) after your
employment (or directorship) ends if you resign or if the Company terminates



Page 3

--------------------------------------------------------------------------------





your employment or service without Gross Misconduct, except as provided above
under the Change in Control section;
•
For death or disability, the first anniversary of the date your service ends;

•
For Retirement, the second anniversary of your Retirement; or

•
The Option Expiration Date.



The Committee can override the expiration provisions of this Award Agreement as
provided in Section 6(b) of the Plan (including without limitation as a result
of a legal prohibition on exercise or an applicable “black-out period” or
“lock-up” agreement).


Method of
Subject to this Award Agreement and the Plan, you may exercise the Option only

Exercise and
by providing a written notice (or notice through another previously approved

Payment for
method, which could include a voice- or web-based, other electronic, or e-mail

Shares
system) to the Corporate Secretary of the Company or the Corporate Secretary’s
designee, received on or before the date the Option expires. Each such notice
must satisfy whatever then-current procedures apply to that Option and must
contain such representations (statements from you about your situation) as the
Company requires. You must, at the same time, pay the Option Exercise Price
using one or more of the following methods:



Cash/Check
by cash or check in the amount of the Option Exercise Price payable to the order
of the Company;



Cashless    through an approved cashless exercise method, including directing
Exercise     the Company to send the stock certificates (or other acceptable
evidence     of ownership) to be issued under the Option to a licensed broker
    acceptable to the Company as your agent in exchange for the broker’s
    tendering to the Company cash (or acceptable cash equivalents) equal     to
the Option Exercise Price and, if you so elect, any required tax
    withholdings;


Net Exercise
by delivery of a notice of “net exercise” to us or as directed by the Company,
as a result of which you will receive (i) the number of Shares underlying the
portion of the Option being exercised less (ii) such number of shares as is
equal to (x) the aggregate Option Exercise Price for the portion of the Option
being exercised divided by (y) the Fair Market Value on the date of exercise;



Stock
if permitted by the Committee, by delivery of Shares that you already own having
a Fair Market Value equal to the Option Exercise Price on the date of exercise,
provided that (i) applicable law then permits such method of payment, (ii) you
owned such Shares, if acquired directly from the Company, for such minimum
period of time, if any, as the Committee may establish in its discretion, and
(iii) the Shares are not subject to any repurchase, forfeiture, unfulfilled
vesting, or other similar restrictions; or



any combination of the above permitted forms for payment.


Withholding
The issuance of the Option Shares is contingent on satisfaction of all
obligations with respect to required tax or other required withholdings (for
example, in the



Page 4

--------------------------------------------------------------------------------





United States, any applicable Federal, state, and local taxes). The Company may
take any action permitted under Section 14(c) of the Plan to satisfy such
obligation, including, as permitted by the Committee, satisfying the tax
obligations by (i) reducing the number of Option Shares to be issued to you in
connection with any exercise of such Option by the number of Option Shares
(valued at their Fair Market Value on the date of exercise) that would equal all
taxes required to be withheld (at their minimum withholding levels, except as
otherwise permitted by the Committee or the Board), (ii) accepting payment of
the withholdings directly from you or from a broker in connection with a
Cashless Exercise of the Option (as set forth above under Cashless Exercise), or
(iii) taking any other action under Section 14(c) of the Plan.


Compliance
You may not exercise the Option if the Company’s issuing stock upon such

with Law
exercise would violate any applicable Federal or state securities laws or other
laws or regulations. You may not sell or otherwise dispose of the Option Shares
in violation of applicable law. As part of this prohibition, you may not use the
Cashless Exercise methods if the Company’s insider trading policy then prohibits
you from selling to the market.



Additional
The Company may postpone issuing and delivering any Option Shares for so

Conditions
long as the Company determines to be advisable to satisfy the following:

to Exercise        
its completing or amending any securities registration or qualification of the
Option Shares or its or your satisfying any exemption from registration under
any Federal or state law, rule, or regulation;


its receiving proof it considers satisfactory that a person seeking to exercise
the Option after your death is entitled to do so;


your complying with any requests for representations under the Plan; and/or


your complying with any Federal, state, or local tax withholding obligations.


Additional
If you exercise the Option at a time when the Company does not have a current

Representations
registration statement (generally on Form S-8) under the Securities Act of 1933

from You
(the “Act”) that covers issuances of shares to you, you must comply with the
following before the Company will issue the Option Shares to you. You must —



represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Option Shares for your own account and not with a
view to reselling or distributing the Option Shares; and


agree that you will not sell, transfer, or otherwise dispose of the Option
Shares unless:


a registration statement under the Act is effective at the time of disposition
with respect to the Option Shares you propose to sell, transfer, or otherwise
dispose of; or


the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the


Page 5

--------------------------------------------------------------------------------





effect that, because of Rule 144 under the Act or otherwise, no registration
under the Act is required.


No Effect on
Nothing in this Award Agreement restricts the Company’s rights or those of any

Employment
of its Affiliates to terminate your employment or other relationship at any time
or

Other
and for any or no reason. The termination of employment or other relationship,

Relationship
whether by the Company or any of its Affiliates or otherwise, and regardless of
the reason for such termination, has the consequences provided for under the
Plan and any applicable employment or severance agreement or plan.



Not a Shareholder
You understand and agree that (i) no dividends or Dividend Equivalents will be
paid on the Option and (ii) the Company will not consider you a shareholder for
any purpose (including, without limitation, the right to vote or receive
dividends on the shares) with respect to any of the Option Shares until you have
exercised the Option, paid for the shares, and received evidence of ownership.



No Effect on
You understand and agree that the existence of the Option will not affect in any

Running Business
way the right or power of the Company or its shareholders to make or authorize
any adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issuance of bonds, debentures, preferred or other stock,
with preference ahead of or convertible into, or otherwise affecting the Shares
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether or not of a similar character to those
described above.



Governing Law
The laws of the State of Delaware will govern all matters relating to the
Option, without regard to the principles of conflict of laws.



Clawbacks
    The Committee may cancel this Option if you have engaged in or are engaging
in activity that is in conflict with or adverse to the interest of the Company
while employed by or providing services to the Company or any subsidiary,
including fraud or conduct contributing to any financial restatements or
irregularities. The Committee may cause you to forfeit any compensation, gain or
other value realized thereafter on the vesting or exercise of the Option or the
sale of Shares acquired under the Option, and must promptly repay such amounts
to the Company. You agree that the Committee may require you to promptly repay
to the Company any amount in excess of what you should have received under the
terms of the Option for any reason (including without limitation by reason of a
financial restatement, mistake in calculations or other administrative error).
Furthermore, to the extent required by applicable law (including, without
limitation, Section 304 of the Sarbanes-Oxley Act and Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act) and/or the rules and
regulations of NASDAQ or any other securities exchange or inter-dealer quotation
service on which the Shares are listed or quoted, or if so required pursuant to
a written policy adopted by the Company, the Option shall be subject (including
on a retroactive basis) to clawback, forfeiture or similar requirements.



Notices
Unless the Company specifies another method of transmitting notice, any notice
to the Company under this Award Agreement must be sent in writing, by hand or by
mail, to the office of the Company’s Corporate Secretary at the Company’s then
corporate headquarters. The Company will address any notices to you using its
standard electronic communications methods, or to your current office or home
address, as reflected in the Company’s personnel or other business r



Page 6

--------------------------------------------------------------------------------





ecords. You and the Company may change the address for notice by like notice to
the other, and the Company may also change the address for notice by general
announcements to the Plan participants.


Amendment
The Committee may amend the Option without your consent provided that it
concludes such amendment is not materially adverse to you, is required for
compliance with Section 409A, or is permitted under Section 12 of the Plan.



Plan Governs
Wherever a conflict may arise between the terms of this Award Agreement and the
terms of the Plan, the terms of the Plan will control. The Committee may adjust
the number of Option Shares, the Option Exercise Price, and other terms of the
Option from time to time as the Plan provides.



Electronic
You, by your electronic execution of this Award Agreement, agree to the terms

Execution of
and conditions contained herein and further agree to execute any documents

Award Agreement
requested by the Company required to effect the issuance of stock to you in
connection with your exercise of the Option.

    






Page 7